DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 16 March 2022. Claims 10, 12-15, 17-20 and 22-28 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-15, 17-20 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 10 includes “extract a plurality of first features from a first image of a target person included in a captured surveillance video; compare the plurality of first features to a plurality of second features which are extracted from at least one of second images of a reference person in surveillance videos stored in the database; search, based on the comparison, for a target image including the target person from among the second images included in the stored surveillance videos.” Amended independent claims 15 and 20 include similar limitations. The specification does not describe the extracting, comparing and searching as claimed. Page 9 of the remarks of 16 March 2022 point to paragraphs 17, 18 and 41-81 of the specification as filed to show support for amended claims. There is nothing in these 42 paragraphs of the specification that describe the above limitations as claimed. More specifically, nothing in the specification discloses searching based on a comparison of the plurality of first features to the plurality of second features as claimed. Note that paragraphs 41-81 of the specification encompass at least 8 different embodiments, none of which describe the extracting, comparing and searching as claimed. All respective dependent claims are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 10, 12-15, 17-20, and 22-24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Saito et al., Pub. No.: US 20130050502 A1, hereinafter Saito.

As per claim 10, Saito discloses An information processing system comprising: one or more memories that store: 
a database storing surveillance videos (see at least par. 3, 39, 41, 50, 55, 119); and   
program instructions; and    
one or more processors configured to read the program instructions to:  
extract a plurality of first features from a first image of a target person included in a captured surveillance video (see at least par. 60, 61, 107, 114); 
compare the plurality of first features to a plurality of second features which are extracted from at least one of second images of a reference person in surveillance videos stored in the database (see at least pars. 39, 62 which disclose collating and matching (i.e. two alternative disclosures of the claimed comparing), both being done with respect to different image frames (i.e. a first image and a second image) to track a target person from a first frame in subsequent frames having persons (i.e. reference person));  
search, based on the comparison, for a target image including the target person from among the second images included in the stored surveillance videos (see at least pars. 39, 62 ,99, 100, 106, 117 and at least fig.’s 6-8 and corresponding descriptions which disclose multiple examples of the claimed searching being based on the disclosed collating and matching (i.e. comparing), the searching being done specifically for target person images); and 
output the target image and a first location which is determined based on a location of a camera that captured the target image (see at least fig. 6, 8 and par. 96, 100. Note that, as per at least par. 46, 58, 97, 100 each camera monitors a particular allocated area where people walk and pass through (i.e. location of a camera indicating a location on a floor in real space) and information about this area is output as seen in the fig. 6, 8 and as stated in the above cited paragraphs),
wherein the plurality of first features are extracted from different parts of the first image of the target person, and wherein the plurality of second features are extracted from different parts of the at least one of the second images of the reference person (at least parts. 60, 107, 162, fig.’s 4, 6, 8, 11, 15, 18 illustrate extracting features from different regions of a face (i.e. different parts of the first image and different parts of the at least one of the second images) as well as extracting features from an upper half of persons (i.e. different parts of the upper half of each person)).

As per claim 12, Saito discloses the information processing system according to claim 10, wherein the one or more processors read the program instructions to further: output a similarity between each of the first features and each of the second features, the similarity corresponding to each of parts of the target person (see rejection of claim 10 including at least paragraph 65, 69, 70, 75, 77, 107, 111, 112, 117, 118, 185).

As per claim 13, Saito discloses The information processing system according to claim 12, wherein the one or more processors read the program instructions further to display the similarity (see fig.’s 6, 8 and rejection of claim 12).

As per claim 14, Saito discloses The information processing system according to claim 10, wherein the one or more processors read the program instructions further to: 
detect a predetermined action in the captured surveillance video, using a detector (see at least par. 34, 36, 41, 112 for detecting the predetermined action of a person that is moving and/or walking); 
output an alert information including a type of the predetermined action when the predetermined action is detected (see rejection above including at least fig. 6, 8 which show outputting “alert” information that includes tracked movement/walking predetermined action type along with facial/body features); and 
output the first features with the alert information (see rejection of previous limitation).

As per claims 15, 17-20, 22-24, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Saito, at least par. 38 and 59 for the information processing method of claim 15 and the non-transitory computer readable medium of claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito as applied above in view of Wang et al., Pub. No.: US 20080252722 A1, hereinafter Wang.   

As per claim 25, Saito discloses The information processing system according to claim 10, wherein each of the first features is extracted from the image of an upper half of a body of the target person (fig.’s 4, 6, 8, 11, 15, 18 illustrate extracting features from an upper half of a body of the person). 
Saito does not explicitly disclose, however, Wang, in the related field of endeavor of video surveillance and computer vision, discloses a lower half of the body of the target person, and at least one of a plurality of belongings (Wang paragraph 28-31 disclose images of at least an entire head, hand, body, feet, face, height (i.e. upper and lower half of a body), clothing (i.e. a belonging), a hat (i.e. another belonging); also, Wang fig.’s 1B, 2B, 4B illustrate an image of the person’s upper half of body); and; wherein each of the second features is extracted from the surveillance videos of an upper half of a body of the person (Saito, fig.’s 4, 6, 8, 11, 15, 18 illustrate extracting features from an upper half of a body of the person), a lower half of the body of the person, and at least one of a plurality of belongings (Wang paragraph 28-31 disclose images of at least an entire head, hand, body, feet, face, height (i.e. upper and lower half of a body), clothing (i.e. a belonging), a hat (i.e. another belonging); also, Wang fig.’s 1B, 2B, 4B illustrate an image of the person’s upper half of body).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Wang’s teaching would have allowed Saito’s method “…to show every portion of the object clearly. Using a person as an example, the head, hand, body, feet etc. of the person, as well as the patterns on the clothing as shown on the back of the person should appear in the key image frames…” and “Using a person as an example, portions such as the head, hand, body, and foot may be segmented; and the feature of each portion is analyzed, such as whether the person is baldheaded, or whether the person is wearing a hat, and so on. Skin detection method may be used for calculating the color information of the segmented head portion; thus, the feature of the head is obtained and may be used as a feature value of the high definition image function” as stated in paragraphs 28-31 of Wang.

	As per claim 26, Saito discloses The information processing system according to claim 10, wherein one of the first features is extracted from an upper half of a body of the target person in the first image (fig.’s 4, 6, 8, 11, 15, 18 illustrate extracting features from an upper half of a body of the person), Saito does not explicitly disclose, however, Wang, in the related field of endeavor of video surveillance and computer vision, discloses and the other one of the first features is extracted from a lower half of a body of the target person (Wang paragraph 28-31 disclose images of at least an entire head, hand, body, feet, face, height and belongs (i.e. upper and lower half of a body)), wherein one of the second features is extracted from an upper half of a body of the reference person in the second image (Saito, fig.’s 4, 6, 8, 11, 15, 18 illustrate extracting features from an upper half of a body of the person), and the other one of the second features is extracted from a lower half of the body of the reference person (Wang paragraph 28-31 disclose images of at least an entire head, hand, body, feet, face, height and belongs (i.e. upper and lower half of a body)).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Wang’s teaching would have allowed Saito’s method “…to show every portion of the object clearly. Using a person as an example, the head, hand, body, feet etc. of the person, as well as the patterns on the clothing as shown on the back of the person should appear in the key image frames…” and “Using a person as an example, portions such as the head, hand, body, and foot may be segmented; and the feature of each portion is analyzed, such as whether the person is baldheaded, or whether the person is wearing a hat, and so on. Skin detection method may be used for calculating the color information of the segmented head portion; thus, the feature of the head is obtained and may be used as a feature value of the high definition image function” as stated in paragraphs 28-31 of Wang.
	Claims 27-28 are analogous to claim 26 and are therefore likewise rejected.

Response to Arguments
Applicant’s arguments of 16 March 2022 with respect to the prior art rejection have been considered but are not persuasive. The arguments present that the prior art relied upon does not disclose the amended subject matter. Examiner respectfully disagrees. 
With respect to the claimed “compare the plurality of first features to a plurality of second features which are extracted from at least one of second images of a reference person in surveillance videos stored in the database”, see Saito at least pars. 39, 62 which disclose collating and matching (i.e. two alternative disclosures of the claimed comparing), both being done with respect to different image frames (i.e. a first image and a second image) to track a target person from a first frame in subsequent frames having persons (i.e. reference person). 
	With respect to the claimed “search, based on the comparison, for a target image including the target person from among the second images included in the stored surveillance videos”, see Saito at least pars. 39, 62 ,99, 100, 106, 117 and at least fig.’s 6-8 and corresponding descriptions which disclose multiple examples of the claimed searching being based on the disclosed collating and matching (i.e. comparing), the searching being done specifically for target person images.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20070294207
par. 48
Searching people in surveillance images
20060093190
Pars. 36-45
Surveillance, facial features, clothing features





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154